Name: Commission Regulation (EEC) No 3146/86 of 15 October 1986 amending Regulation (EEC) No 67/86 concerning the protective measures applicable to imports of provisionally preserved raspberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/42 Official Journal of the European Communities 16 . 10 . 86 COMMISSION REGULATION (EEC) No 3146/86 of 15 October 1986 amending Regulation (EEC) No 67/86 concerning the protective measures applicable to imports of provisionally preserved raspberries still a risk of market disturbances ; whereas the measures adopted should enable a further assessment of the situa ­ tion to be made during the next months ; whereas, under these circumstances, the measures in force should be extended for a limited period, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 67/86 (3), as amended by Regulation (EEC) No 1944/86 (4), provides for protective measures for provisionally preserved rasp ­ berries by introducing a minimum import price to be respected on import into the Community and by applying countervailing charges on products which do not respect that price ; whereas Article 6 of the said Regula ­ tion provides that it will apply until 15 October 1986 ; Whereas in the light of available statistics and import forecasts, the current market situation is such that there is Article 1 In Article 6 of Regulation (EEC) No 67/86, ' 15 October 1986' is replaced by ' 15 December 1986'. Article 2 This Regulation shall enter into force on 16 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 159, 14. 6. 1986, p. 1 . 0 OJ No L 12, 16. I. 1986, p. 13 . (4) OJ No L 171 , 28 . 6. 1986, p. 25.